Case: 18-60740      Document: 00515165710         Page: 1    Date Filed: 10/21/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                      No. 18-60740                         FILED
                                                                     October 21, 2019
                                                                      Lyle W. Cayce
UNITED STATES OF AMERICA,                                                  Clerk

                                                 Plaintiff-Appellee

v.

ATHENA MARIE BYRD,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 3:16-CV-111
                             USDC No. 2:11-CR-46-1


Before HIGGINBOTHAM, SOUTHWICK, and WILLETT, Circuit Judges.
PER CURIAM: *
       Athena Marie Byrd, federal prisoner # 14926-042, seeks a certificate of
appealability (COA) to appeal the district court’s denial of her 28 U.S.C. § 2255
motion to vacate the 235-month sentence imposed after she pleaded guilty to
kidnaping and conspiracy to kidnap, in violation of 18 U.S.C. § 1201. She also
challenges the district court’s denial of her motion for a sentencing reduction
and asks for our permission to appeal in forma pauperis (IFP), as the district


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60740    Document: 00515165710     Page: 2   Date Filed: 10/21/2019


                                 No. 18-60740

court found her appeal was not taken in good faith and denied her motion to
appeal IFP.
      The sole argument Byrd presents is that her sentence was erroneously
enhanced six levels under U.S.S.G. § 2A4.1(b)(1), which applies in kidnapping
cases when a ransom demand was made. Relying on United States v. Reynolds,
714 F.3d 1039 (7th Cir. 2013), she contends that the enhancement does not
apply to the facts of her case because she and her codefendants made demands
for payment to their kidnapping victim, not to a third party.
      Byrd’s motion for a sentencing reduction was not authorized under 18
U.S.C. § 3742, 18 U.S.C. § 3582(c), Federal Rule of Criminal Procedure 35, or
the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5194-249
(2018).   The motion for a sentencing reduction was an unauthorized,
“meaningless motion” which the district court lacked jurisdiction to entertain.
United States v. Early, 27 F.3d 140, 141-42 (5th Cir. 1994). Byrd’s appeal of
the denial of her unauthorized motion is without arguable merit and is
therefore frivolous. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
      To appeal the denial of her § 2255 motion, Byrd must first obtain a COA.
28 U.S.C. § 2253(c). For us to grant a COA, a movant must make “a substantial
showing of the denial of a constitutional right.” § 2253(c)(2); see Miller-El v.
Cockrell, 537 U.S. 322, 336 (2003). Although Byrd’s motion to vacate included
claims that her sentence was erroneous in light of Johnson v. United States,
135 S. Ct. 2551 (2015), and that she received ineffective assistance of counsel,
she presents no arguments regarding these issues, and we consider them to
have been abandoned. See Hernandez v. Thaler, 630 F.3d 420, 426 n.24 (5th
Cir. 2011).
      Byrd has not demonstrated that jurists of reason could disagree with the
denial of her § 2255 motion. See Miller-El, 537 U.S. at 327; United States v.



                                       2
    Case: 18-60740    Document: 00515165710     Page: 3   Date Filed: 10/21/2019


                                 No. 18-60740

Williamson, 183 F.3d 458, 462 (5th Cir. 1999).      Her motion for a COA is
therefore DENIED IN PART and DENIED IN PART as unnecessary. To the
extent that a COA is unnecessary to appeal the denial of Byrd’s motion for a
sentencing reduction, her appeal is DISMISSED AS FRIVOLOUS, and her
motion for leave to appeal IFP is DENIED. See Baugh v. Taylor, 117 F.3d 197,
202 & n.24 (5th Cir. 1997); 5TH CIR. R. 42.2.




                                       3